DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.  
The Examiner agrees with the Applicant’s argument on pages 8-9 that Huang fails to teach emitting ultrasonic waves to each pull rod in an axial direction, as Huang does not teach ultrasonics at all.  However, the previous rejection for those claim elements were taught by Huang, in view of Bolton; and Bolton teaches emitting ultrasonic waves to each pull rod in an axial direction [Col. 4, lines 21-34].  Regarding Δttotal, Huang teaches measuring the sum of the strain on the rods, which is measured ultrasonically in view of Bolton.
The Examiner respectfully disagrees with the argument on page 9 that Huang’s use of E, Young’s modulus, is contrary to the current invention.  Young’s modulus is simply a mechanical property of the tie bar that can be a known value, not requiring the use of additional strain sensors to determine, and therefore not departing from the current invention.  To match formulation units, it is prima facie obvious the current invention includes a force/area value for tie bar elasticity within the constant W. 
Regarding Bolton strictly focusing on measuring changes in tie bar length, the process matches the instant case as it sends an ultrasonic signal from the tail end of a tie bar and receives an echo response.  It is prima facie obvious the load applied during a cycle results in a change in the echo return time.  Both Bolton and the current case compare the unloaded ultrasonic signal echo as a baseline value 
The Examiner acknowledges the amendments to claims 1, 8, and 10.
Regarding the claim 1 amendment “pull rod is under minimal strain”, the term “minimal” will not be considered a relative term as it would be prima facie obvious to a person of ordinary skill in the art that pull rods would be under minimal strain when a molding cycle is run with no pressure applied between the two mold halves.  Bolton (US5161594A) describes this as a “no-load” condition cycle, used as a comparison of strain results to the “loaded” cycles [Col. 5, lines 41-54].

Claim Objections
Claim 9 objected to because of the following informalities:  The claim element “wherein there are four pull rods” is redundant, as this element is presented in its independent claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haung (Huang et al., “A Novel Clamping Force Searching Method Based on Sensing Tie-bar Elongation for Injection Molding”, International Journal of Heat and Mass Transfer, 2/11/2017, Vol. 109, pp. 223–230); in view of Bolton (US5161594A).  
With respect to claim 1, the prior art of Huang teaches an injection molding tie bar elongation measuring method to indirectly determine cavity pressure.  Huang teaches selecting the minimum F= nΣi=1*Fi  and  Fi=(EAεi*109)/9.81, where εi is the stress of the ith tie bar in micrometers, E is Young’s modulus of the tie bar (=210,000 kgf/cm2), A is the cross-sectional area of a single tie bar in squared millimeters, Fi and F respectively represent the ith tie bar and the total clamping force in tons, and n is the number of tie bars [P. 224, Col. 2].  Dividing these equations by the projected area of the part and sprue-runner-gate system along the clamping direction results in a rough estimate, assuming mold symmetry, results in the cavity pressure [P. 224, Col. 1].   
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the resulting equation Pcav=(nΣi=1*EAεi*109)/(9.81*Aproj) could be translated to the following formula from claim 1 of the instant case: P=(πR2*W*Δttotal)/A, wherein R is the section radius of the pull rod; Δttotal is the sum of echo time differences of all the pull rods; W is a constant related to the material of the pull rod; and A is the projection area of the cavity on a plane perpendicular to the axial direction of the pull rod, wherein there are four pull rods.  
Huang’s method to identify a proper clamping force teaches testing of various clamping force settings, performing a linear regression of the data, finding two lines that best the fit data and using the intersection as the predicted value (Fig. 6; [Section 3, pp 225-226]).  With exception of an ultrasonic wave echo time measurement, Huang’s method is comparable to the instant case method to determine the constant, W; wherein the W may be acquired by the following method: before detection, for the pull rod with the same material, conducting detection by a mold locking force sensor under different mold locking forces to acquire multiple groups of σ-Δt data, and fitting a straight line passing through the origin of σ-Δt data, and evaluating the slope of the straight line to acquire the W , where the σ is a stress on the pull rod as a y-coordinate and the Δt is a time difference of ultrasonic wave echoes, as an x-coordinate.  

However, the prior art of Bolton teaches an ultrasonic method for indirectly measuring changes in tie bar length with applied load of a die casting machine [Col. 2, lines 41-48] or injection molding machine [Col. 7, lines 4-9], comprising: emitting ultrasonic waves to each pull rod along an axial direction of the pull rod [Col. 4, lines 21-27], and detecting a time difference between an ultrasonic wave echo on each pull rod in an injection molding process and an ultrasonic wave echo when the pull rod is under minimal strain [Col. 4, lines 27-31].  Bolton teaches there are four pull rods (Figure, items 18, 20, 22, 24); wherein at least one ultrasonic transducer is arranged at the tail end of each pull rod (Items 36); with multiple transducers on each tie bar only required if monitoring bar bending (Col. 5, lines 55-63; Col. 6, lines 50-58).
Bolton is silent on emitting ultrasonic waves to each pull rod respectively at the same time.  However, Bolton does teach that the ultrasonic extensometer (Item 38) is constantly sending ultrasonic pulses to multiplexer (Item 42) [Col. 5, lines 22-23].  Bolton teaches the extensometer unit generates pulses sequentially [Col. 4, line 66 – Col. 5, line 5], but also teaches dynamic and/or thermal loads on the system can be monitored in real time “real time”, multiple extensometers can be used, one for each transducer, to improve the overall feedback time for all transducers [Col. 6, lines 44-49], and load comparison between the four tie bars can be effected with just one centrally located transducer on each tie bar [Col. 6, lines 55-58].  
From these teachings, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that, with a reasonable expectation of success, multiple extensometers providing signals to a multiplexer could allow for multiple measureable signals to be sent at the same time from the four pull rod ends, and the signals could be processed in real time.  See MPEP 2143(I)(G).


With respect to claim 2, Bolton teaches the ultrasonic wave is emitted to each pull rod continuously in the injection molding process and each ultrasonic extensometer (Item 38) is constantly sending the ultrasonic pulses to the multiplexer (Item 42) [Col. 5, lines 22-23].  Bolton teaches the dynamic loads on the injection molding process can be displayed in real time [Col. 6, lines 44-49].  
With respect to claim 6, Huang teaches a curve of time and average pressure inside the cavity of the injection molding machine [Fig. 1].  Huang teaches a clamping force output in real time [Fig. 9].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that Huang, in view of Bolton, to apply the known technique of using ultrasonic strain sensors and data analyzing equipment, and formulations and calculation methods as described in the rejection of claim 1, could predictably improve output information by converting the clamping force output in real time to also provide cavity pressure reading in real time.  See MPEP 2143(I)(D).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haung (Huang et al., A novel clamping force searching method based on sensing tie-bar elongation for injection molding, International Journal of Heat and Mass Transfer, 2/11/2017, Vol. 109, pp. 223–230); in view of Bolton .
With respect to claim 7, Bolton teaches ultrasonic wave echo signals are constantly sent, and the next signal is sent as soon as the previous echo is received [Fig. 5, lines 15-26].  
Bolton does not clearly define the frequency of a wave send and echo cycle.
However, the prior art of Guo teaches the ultrasonic acquisition card sensor recording signal frequency of 2kHz [Claim 8].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the ultrasonic acquisition card taught by Guo in place of the ultrasonic extensometer taught by Huang, in view of Bolton, to predictably improve the signal frequency of the ultrasonic measuring system. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haung (Huang et al., “A Novel Clamping Force Searching Method Based on Sensing Tie-bar Elongation for Injection Molding”, International Journal of Heat and Mass Transfer, 2/11/2017, Vol. 109, pp. 223–230); in view of Bolton (US5161594A).  
With respect to claim 8, the prior art of Huang teaches an injection molding tie bar elongation measuring system to indirectly determine cavity pressure.  Huang teaches selecting the minimum clamping force required to keep the mold closed is shown to extend mold and machine life and improve product quality [P. 224, Col. 1].  Huang teaches strain sensors can be used to measure clamping force using the equations F= nΣi=1*Fi  and  Fi=(EAεi*109)/9.81, where εi is the stress of the ith tie bar in micrometers, E is Young’s modulus of the tie bar (=210,000 kgf/cm2), A is the cross-sectional area of a single tie bar in squared millimeters, Fi and F respectively represent the ith tie bar and the total clamping force in tons, and n is the number of tie bars [P. 224, Col. 2].  Dividing these equations by the projected 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the resulting equation Pcav=(nΣi=1*EAεi*109)/(9.81*Aproj) could be translated to the following formula from claim 8 of the instant case: P=(πR2*W*Δttotal)/A, wherein R is the section radius of the pull rod; Δttotal is the sum of echo time differences of all the pull rods; W is a constant related to the material of the pull rod; and A is the projection area of the cavity on a plane perpendicular to the axial direction of the pull rod, wherein there are four pull rods.  
Huang’s method to identify a proper clamping force teaches testing of various clamping force settings, performing a linear regression of the data, finding two lines that best the fit data and using the intersection as the predicted value (Fig. 6; [Section 3, pp 225-226]).  With exception of an ultrasonic wave echo time measurement, Huang’s method is comparable to the instant case method to determine the constant, W; wherein the W may be acquired by the following method: before detection, for the pull rod with the same material, conducting detection by a mold locking force sensor under different mold locking forces to acquire multiple groups of σ-Δt data, and fitting a straight line passing through the origin of σ-Δt data, and evaluating the slope of the straight line to acquire the W , where the σ is a stress on the pull rod as a y-coordinate and the Δt is a time difference of ultrasonic wave echoes, as an x-coordinate.  
Huang does not specify the type of strain sensor used, and is silent on the use of an ultrasonic wave echo method to determine clamping force.
However, the prior art of Bolton teaches an ultrasonic wave echo measuring system for indirectly measuring changes in tie bar length with applied load of a die casting machine [Col. 2, lines 41-48] or injection molding machine [Col. 7, lines 4-9], comprising: emitting ultrasonic waves to each pull rod along an axial direction of the pull rod [Col. 4, lines 21-27], and detecting a time difference between 
Bolton is silent on emitting ultrasonic waves to each pull rod respectively at the same time.  However, Bolton does teach that the ultrasonic extensometer (Item 38) is constantly sending ultrasonic pulses to multiplexer (Item 42) [Col. 5, lines 22-23].  Bolton teaches the extensometer unit generates pulses sequentially [Col. 4, line 66 – Col. 5, line 5], but also teaches dynamic and/or thermal loads on the system can be monitored in real time “real time”, multiple extensometers can be used, one for each transducer, to improve the overall feedback time for all transducers [Col. 6, lines 44-49], and load comparison between the four tie bars can be effected with just one centrally located transducer on each tie bar [Col. 6, lines 55-58].  
From these teachings, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that, with a reasonable expectation of success, multiple extensometers providing signals to a multiplexer could allow for multiple measureable signals to be sent at the same time from the four pull rod ends, and the signals could be processed in real time.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the strain measurement equipment, taught by Bolton, of using ultrasonic transducers at the end of pull rods to transfer wave echo signal data through ultrasonic extensometers to a multiplexer, in place of the strain sensors taught by Huang, while using Huang’s method for identifying proper clamping force and formulations described above.  This would predictably result in an injection molding pull rod strain measuring system providing ultrasonic echo wave data into the formulations and 

With respect to claim 9, Bolton teaches there are four pull rods (Fig. 1, items 18, 20, 22, 24); the ultrasonic acquisition unit, comprising a multiplexer and extensometer (Fig. 1, items 42, 38), has four ultrasonic acquisition channels (Fig. 1, items 36; [Col. 4, line 50 – Col. 5, line 5; Col. 6, lines 50-58]); and the calculation and output unit is a computer (Fig. 1, item 40; [Col. 4, lines 54-56]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haung (Huang et al., A novel clamping force searching method based on sensing tie-bar elongation for injection molding, International Journal of Heat and Mass Transfer, 2/11/2017, Vol. 109, pp. 223–230); in view of Bolton (US5161594A), as set forth above in the rejection of claim 8, further in view of Guo (CN101799455A), with translation and .pdf file provided by GooglePatents, and Murata (US20170282423A1).
With respect to claim 10, Bolton teaches a computer (Fig. 1, item 40) is connected to monitor the ultrasonic transducer readings in real time [Col. 6, lines 44-49] for displaying the internal average pressure result of the cavity of the injection molding machine on a display.
Bolton is silent on the use of an ultrasonic acquisition card.
However, the prior art of Guo teaches the ultrasonic acquisition card sensor recording signal frequency of 2kHz [Claim 8].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the ultrasonic acquisition card taught by Guo in place of the ultrasonic extensometer taught by Huang, in view of Bolton, to predictably improve the speed and define the signal frequency of the ultrasonic measuring system. 

However, the prior art of Murata teaches a molding machine display which is connected to a molding machine computer [0057, 0058], which receives ultrasonic wave readings from a mold gap sensor [0043].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply a display, taught by Murata, to predictably improve the ultrasonic monitoring system taught by Huang, in view of Bolton and Guo, by displaying the outputs of the ultrasonic monitoring system including the internal average pressure result of the cavity of the injection molding machine, for the benefit of real time indication to an operator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742